                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                              Richmond Division


SKACEY ROBINSON,

     Plaintiff,

V.                                                Civil Action No. 3:18CV581


JIM 0'SULLIVAN, ^ al.,

     Defendants.


                              MEMORANDUM OPINION


     By    Memorandum    Order   entered     on    September       12,   2018,    the

Court conditionally docketed            this action.        At that time, the

Court directed Stacey Robinson to submit a statement under oath

or penalty of perjury that:

     (A)    Identifies the nature of the action;
     (B)    States his belief that he is entitled to relief;
     (C)    Avers that he is unable to prepay fees or give
            security therefor; and,
     (D)    Includes a statement of the assets he possesses.

See 28 U.S.C. § 1915(a)(1).            The Court provided Robinson with an

in forma pauperis affidavit form for this purpose.

     Additionally,      the    Court    directed    Robinson       to    affirm   his

intention to pay the full filing fee by signing and returning a

consent    to   the   collection      of   fees   form.      The    Court      warned

Robinson   that   a   failure    to    comply     with    either    of   the   above

directives within thirty (30) days of the date of entry thereof

would result in summary dismissal of the action.
       Robinson      has   not complied        with   the   order      of this     Court.

Robinson failed to return the ^ forma pauperis affidavit and

the   consent to      collection       of fees form.        As a       result,    he   does

not qualify for ^ forma pauperis status.                         Furthermore, he has

not paid the statutory filing fee for the instant action.                              See

28    U.S.C.   §     1914(a).        Such      conduct    demonstrates        a   willful

failure to prosecute.             See Fed. R. Civ. P. 41(b).              Accordingly,

this action will be dismissed without prejudice.

       The   Clerk    is       directed   to   send   a   copy    of    the   Memorandum

Opinion to Robinson.


                                                                 /s/     EM.
                                          Robert E. Payne
                                          Senior United States District Judge

Date: fO                   ^       ^
Richmond, Virginia
